ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_06_EN.txt.                      762 	




                                DECLARATION OF JUDGE AD HOC MENSAH



                        Agrees with decision not to uphold Nicaragua’s final submission I (3) —
                     Disagrees with reliance on statement from Nicaragua v. Honduras regarding
                     continental shelf claims beyond 200 nautical miles — Does not accept argument
                     that Nicaragua needs to establish outer limits of continental shelf pursuant to
                     UNCLOS Article 76 for purposes of delimitation vis-à-vis non‑parties to
                     UNCLOS — Coastal States have entitlements to continental shelf beyond 200
                     nautical miles under customary international law — Rights over continental shelf
                     do not depend on occupation or express proclamation — UNCLOS does not
                     impose obligations on parties vis-à-vis non‑parties — Nicaragua’s evidence on its
                     entitlement to continental shelf beyond 200 nautical miles was inadequate —
                     Evidence not sufficient for the Commission on the Limits of the Continental Shelf
                     also not adequate for the Court — Court lacks sufficient basis to accede to
                     Nicaragua’s delimitation request — No automatic bar for courts and tribunals to
                     delimit the continental shelf beyond 200 nautical miles where outer limits have not
                     been established pursuant to Article 76 — Article 59 may not be adequate to
                     protect third States that are affected by the Judgment.




                        1. I agree with the conclusion of the Court that Nicaragua’s final sub-
                     mission I (3), which requests the Court to effect the delimitation between
                     the respective continental shelves of Nicaragua and Colombia beyond 200
                     nautical miles, cannot be upheld. As I see it, the correct (and sufficient)
                     reason for this conclusion is as indicated in paragraph 129 of the Judg-
                     ment, namely, that Nicaragua has failed to “establish” that it has a con-
                     tinental margin that extends far enough to overlap with Colombia’s
                     200‑nautical‑mile entitlement to a continental shelf.

                        2. I do not believe that the reason given in paragraph 126 of the Judg-
                     ment for rejecting Nicaragua’s request is correct in the circumstances of
                     this case. In particular, I do not consider that the reference to the Court’s
                     statement in the case of Nicaragua v. Honduras, to the effect that “any
                     claim to continental shelf rights beyond 200 miles must be in accordance
                     with Article 76 of UNCLOS and reviewed by the Commission on the
                     Limits of the Continental Shelf established thereunder”, is either appro-
                     priate or necessary (Territorial and Maritime Dispute between Nicaragua
                     and Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                     I.C.J. Reports 2007 (II), p. 759, para. 319). That statement might have
                     been valid and unobjectionable in the circumstances of the Nicaragua v.
                     Honduras case, since both the Parties in the case were States parties to the
                     1982 United Nations Convention on the Law of the Sea (“UNCLOS”).

                     142




6 CIJ1034.indb 280                                                                                         7/01/14 12:43

                     763 	     territorial and maritime dispute (decl. mensah)

                     However, it is neither correct nor relevant in the present case, given that
                     one of the Parties is not a State party to UNCLOS. In this connection, I
                     find a trifle implausible the suggestion in the Judgment that the expres-
                     sion “any claim” in the Nicaragua v. Honduras Judgment was intended to
                     mean “any claim by a State party to UNCLOS”. In the context of that
                     case, the qualification to the Court’s statement (assuming that any such
                     qualification had in fact been intended) would and should go further to
                     refer to “any claim by a State party to UNCLOS as against another State
                     party”.


                       3. As indicated in paragraph 118, the Court has determined that, since
                     Colombia is not a party to UNCLOS, the law applicable to the case is
                     “customary international law”. Although both Nicaragua and Colombia
                     agree that some provisions of Article 76 reflect customary international
                     law, they disagree on which provisions fall into this category. Specifically,
                     Colombia denies that paragraphs 4 to 9 of Article 76 can be considered to
                     be rules of customary international law ; and the Court itself has stated
                     that it does not need to decide as to which provisions of Article 76 of
                     UNCLOS, other than paragraph 1, form part of customary international
                     law. Accordingly, it is reasonable to operate on the assumption that other
                     provisions of Article 76 of UNCLOS (and certainly paragraphs 4 to 9 to
                     which Colombia objects) are not included in the provisions deemed to be
                     applicable in this case.

                        4. In spite of this, the Judgment seeks to justify the reference to the
                     Nicaragua v. Honduras Judgment on the ground that, although in the
                     present case one of the Parties (Colombia) is not a State party to
                     UNCLOS, the Court’s statement in Nicaragua v. Honduras is still rele-
                     vant because, in the view of the Court, the fact that Colombia is not a
                     party to UNCLOS does not relieve Nicaragua “of its obligations under
                     Article 76 of that Convention” (Judgment, para. 126). This would seem
                     to suggest that Nicaragua is obliged to follow the procedure set forth
                     under Article 76 of UNCLOS if it seeks to establish outer limits for its
                     continental shelf beyond 200 nautical miles that are “final and binding”,
                     even as against Colombia. Although I find this argument interesting, I do
                     not consider that it is sustainable.
                        5. In the first place, Nicaragua does not seek to establish final and
                     binding outer limits for its continental shelf beyond 200 nautical miles ;
                     nor does it request the Court to establish or pronounce on such an outer
                     limit. As the Court pertinently notes in paragraph 128, Nicaragua in the
                     second round of oral argument stated that it was “not asking [the Court]
                     for a definitive ruling on the precise location of the outer limit of Nicara-
                     gua’s continental shelf”, but was rather “asking [the Court] to say that
                     Nicaragua’s continental shelf entitlement is divided from Colombia’s con-
                     tinental shelf entitlement by a delimitation line which has a defined
                     course”. The Court’s response to this request (ibid., para. 129), with which

                     143




6 CIJ1034.indb 282                                                                                   7/01/14 12:43

                     764 	      territorial and maritime dispute (decl. mensah)

                     I fully agree, is that it is not in a position to delimit a continental shelf
                     boundary between the Parties, “even using the general formulation pro-
                     posed [by Nicaragua]”.

                        6. In my view this conclusion of the Court does not justify the refer-
                     ence to the statement in the Nicaragua v. Honduras case, or the argument
                     in paragraph 126. That argument, taken to its logical conclusion, suggests
                     that a State which is a party to UNCLOS can only assert its right to a
                     continental shelf beyond 200 nautical miles, as against a State which is
                     not a party to the Convention, if it follows the procedure in paragraphs 8
                     and 9 of Article 76 of UNCLOS. Furthermore, placing emphasis on the
                     procedure set out in Article 76 of UNCLOS (including the role of the
                     Commission on the Limits of the Continental Shelf (the “Commission”))
                     appears to leave little or no room for a State which is not a party to
                     UNCLOS to assert its right to a continental shelf beyond 200 nautical
                     miles vis-à-vis third States, whether or not such third States are parties to
                     UNCLOS, since it is at least arguable that this procedure is not available
                     (certainly not as of right) to non‑parties to UNCLOS.

                        7. Thus, while in the context of the Nicaragua v. Honduras case the
                     statement quoted might have been correct and pertinent, I do not think it
                     is correct or helpful in the present case. In my view, the use of the state-
                     ment in this context would appear to suggest that the Court’s decision in
                     Nicaragua v. Honduras (and by implication its decision in this case) puts
                     in doubt the possibility that a State which is not a party to UNCLOS
                     may assert a right to a continental shelf beyond 200 nautical miles or,
                     alternatively, that the claim of such a State to a continental shelf beyond
                     200 nautical miles may never be opposable vis‑à‑vis third States. This
                     would in effect mean that a State which is not a party to UNCLOS may
                     not be able to establish rights to a continental shelf beyond the limits of
                     its exclusive economic zone. In my view, there is no legal justification for
                     such a proposition. In this connection, it is important to note that Arti-
                     cle 77 of UNCLOS (which clearly reflects customary international law)
                     categorically states that the rights of the coastal State over the continental
                     shelf do not depend on occupation or express proclamation. Accordingly,
                     it can plausibly be argued that the entitlement of a coastal State to a con-
                     tinental shelf beyond 200 nautical miles arises ipso facto and ab initio
                     under customary international law, whether or not the State is a party to
                     UNCLOS. The procedure by which a non‑UNCLOS State can assert its
                     right may be different, but the ability to assert it should be recognized
                     where the necessary conditions exist.


                       8. I emphasize that I do not wish or intend in any way to detract from
                     or diminish the obligations which Article 76, paragraphs 8 and 9, of
                     UNCLOS impose on States parties that seek to establish “final and bind-
                     ing” outer limits of their continental shelves beyond 200 nautical miles.

                     144




6 CIJ1034.indb 284                                                                                    7/01/14 12:43

                     765 	      territorial and maritime dispute (decl. mensah)

                     And I certainly do not question or underestimate the clear object and
                     purpose of UNCLOS to establish “a legal order for the seas and oceans”
                     or the need and desirability for universal application of the UNCLOS
                     régime. But I do not believe or agree that the special character of
                     UNCLOS, as set out in its Preamble, makes the rights and obligations of
                     States parties to UNCLOS fundamentally different from the rights and
                     obligations of State parties under other treaties. Specifically, I do not sub-
                     scribe to the view that the “object and purpose of UNCLOS, as stipulated
                     in its Preamble”, in and by themselves, impose on parties to the Conven-
                     tion obligations vis‑à‑vis other States which have taken a conscious deci-
                     sion not to agree to be bound by that Convention. Whilst it is true that
                     “the fact that Colombia is not a party [to UNCLOS] does not relieve
                     Nicaragua of its obligations under Article 76 of that Convention”, there
                     is nothing in the Preamble or any provision of UNCLOS that can legiti-
                     mately be interpreted to mean that the obligations under that Convention
                     are owed also to States that are not parties thereto. In my opinion, the
                     obligations under Article 76, paragraphs 8 and 9, are “treaty obligations”
                     that apply only as between States that have expressed their consent to be
                     bound by the UNCLOS treaty. Those provisions cannot be considered as
                     imposing mandatory obligations on all States under customary interna-
                     tional law. As such they only apply where all the States concerned are
                     parties to UNCLOS.



                       9. In any event, I would have preferred the Judgment to make it clear
                     that the evidence submitted by Nicaragua to the Court was considered to
                     be inadequate, not because the required information has not been submit-
                     ted to the Commission on the Limits of the Continental Shelf, or because
                     the Commission has not made recommendations pursuant to Article 76,
                     paragraph 8, of UNCLOS. Rather it is because the information presented
                     does not provide a sufficient basis to enable the Court to proceed to the
                     delimitation of a continental shelf beyond 200 nautical miles of the coast
                     of Nicaragua. In my view, it is not appropriate to conclude that the evi-
                     dence is inadequate merely because Nicaragua has failed to satisfy the
                     procedural requirements for obtaining a positive recommendation from
                     the Commission under Article 76, paragraph 8, of UNCLOS. As previ-
                     ously pointed out, these requirements are only applicable where the States
                     concerned are all parties to UNCLOS.

                        10. If it were considered necessary or useful to explain further the
                     nature of the evidence that would have satisfied the Court, it would have
                     been enough to note that the information so far provided by Nicaragua
                     is, by Nicaragua’s own admission, only “preliminary” and thus would not
                     be sufficient to satisfy the Court, just as it would not be sufficient to sat-
                     isfy the Commission. In this connection, it is worth pointing out that the
                     submission of “preliminary” data to the Commission is not for the pur-

                     145




6 CIJ1034.indb 286                                                                                    7/01/14 12:43

                     766 	      territorial and maritime dispute (decl. mensah)

                     pose of enabling the Commission to make recommendations. Rather it is
                     to “buy time” for the coastal State concerned.
                        11. While a full submission to the Commission should not necessarily
                     be required in every case to enable a court or tribunal to delimit a conti-
                     nental shelf beyond 200 miles, information that would satisfy the Com-
                     mission should normally also be sufficient to serve as a basis for the court
                     or tribunal to delimit a continental shelf, in cases where (as in the present
                     case) submission to the Commission is not mandatory. In this regard, it is
                     pertinent to recall that in the Bangladesh/Myanmar case, the conclusion
                     of the International Tribunal for the Law of the Sea that both Bangla-
                     desh and Myanmar have entitlements to a continental shelf beyond
                     200 nautical miles from their coasts was stated to be based partly on
                     “uncontested scientific information” that had been submitted during the
                     proceedings, and partly on information that the two States had submitted
                     to the Commission, even though the Commission had not pronounced
                     itself on those submissions (Dispute concerning Delimitation of the Mari‑
                     time Boundary between Bangladesh and Myanmar in the Bay of Bengal
                     (Bangladesh/Myanmar), Judgment of 14 March 2012, ITLOS, pp. 129‑131,
                     paras. 443‑449).
                        12. My concern is that the present Judgment might be interpreted to
                     suggest that a court or tribunal should, in every case, automatically rule
                     that it is not able to decide on a dispute relating to the delimitation of the
                     continental shelf beyond 200 nautical miles whenever one of the Parties to
                     the dispute has not followed, or is unable to follow, the procedure set out
                     in Article 76 of UNCLOS. Rather, I think the possibility should be left
                     open that, in principle, a court or tribunal may be able and willing to
                     adjudicate on a dispute relating to delimitation of the continental shelf
                     beyond 200 nautical miles depending on the information presented to it
                     on the geology and geomorphology of the area in which delimitation is
                     sought. In particular, it should be made clear that, in a case of the delim-
                     itation of the continental shelf beyond 200 nautical miles involving two
                     States, neither of which is a State party to UNCLOS, the court or tribu-
                     nal is not obliged to declare itself unable to adjudicate over the dispute
                     solely on the ground that one or the other of the States concerned has not
                     followed the procedure mandated in Article 76 of UNCLOS. Where the
                     States concerned are not States parties to UNCLOS, the procedure under
                     Article 76 of UNCLOS should not apply as between them and may, in
                     any event, not be available to them. In any case, as previously stated, I
                     consider that paragraph 126 of the Judgment is unnecessary. It does not
                     add anything substantive to the reasoning of the Court, but could have
                     implications that I consider to be both wrong and unhelpful.
                        13. With regard to the actual delimitation effected by the Court, I
                     share the view of Judge ad hoc Cot that the rights and interests of third
                     States are affected by the Judgment. In particular, I do not think that
                     enough weight has been given to the effect and significance of bilateral
                     agreements concluded in the area. I, too, consider that these agreements
                     constitute an informal multilateral framework for the management of the

                     146




6 CIJ1034.indb 288                                                                                    7/01/14 12:43

                     767 	     territorial and maritime dispute (decl. mensah)

                     Western Caribbean Sea, and are intended to have significant implications
                     for the “public order of the oceans”. As the Court rightly notes in refer-
                     ring to the judgment of the Arbitral Tribunal in the Barbados/Trinidad
                     and Tobago case, a delimitation that contributes to such a public order
                     should be “both equitable and as practically satisfactory as possible,
                     while at the same time in keeping with the requirements of achieving a
                     stable legal outcome” (Award of 11 April 2006, RIAA, Vol. XXVII,
                     p. 215, para. 244 ; ILR, Vol. 139, p. 524). I am not sure that reliance on
                     Article 59 of the Court’s Statute alone would offer adequate protection
                     for the rights of third States, and achieve the objective of stability and
                     practicability, in this case.

                                                              (Signed) Thomas A. Mensah.




                     147




6 CIJ1034.indb 290                                                                                7/01/14 12:43

